
	
		II
		112th CONGRESS
		2d Session
		S. 2120
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Ms. Murkowski (for
			 herself, Mr. Brown of Ohio, and
			 Mr. Brown of Massachusetts) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the lender or servicer of a home mortgage,
		  upon a request by the homeowner for a short sale, to make a prompt decision
		  whether to allow the sale.
	
	
		1.Short titleThis Act may be cited as the
			 Prompt Notification of Short Sales
			 Act.
		2.Prompt decision
			 regarding short sale
			(a)Requirement for
			 prompt decision
				(1)In
			 general
					(A)Written
			 response to mortgagor requests required
						(i)In
			 generalEach servicer shall
			 respond in writing to a mortgagor of a residential mortgage loan who has
			 submitted a written request that meets the requirements of paragraph (2), not
			 later than the end of the 75-calendar day period beginning on the date of
			 receipt of such request, subject to subparagraphs (B) and (C).
						(ii)ApplicabilityClause
			 (i) shall apply, except as provided in subsection (b), and notwithstanding any
			 other provision of law or of any contract, including a contract between a
			 servicer of a residential mortgage loan and a securitization vehicle or other
			 investment vehicle.
						(B)ContentA written response by a servicer under
			 subparagraph (A) shall specify—
						(i)a decision on whether such request has been
			 denied, approved, or that such request has been approved subject to specified
			 changes; or
						(ii)that additional time is required, in which
			 case the servicer shall provide a new decision date.
						(C)Single
			 extension of new decision date authorizedA servicer may, upon written notice to the
			 mortgagor, extend a new decision date provided under subparagraph (B)(ii) one
			 single time, for a period of not longer than 21 additional calendar
			 days.
					(2)Mortgagor
			 submissionParagraph (1)
			 shall apply in any case in which the mortgagor under a residential mortgage
			 loan submits to the servicer thereof—
					(A)a written offer for a short sale of the
			 dwelling or residential real property that is subject to the mortgage, deed of
			 trust, or other security interest that secures the mortgage loan; and
					(B)all information required by the servicer in
			 connection with such a request (including a copy of an executed contract
			 between the owner of the dwelling or property and the prospective buyer that is
			 subject to approval by the servicer).
					(3)Civil actions
			 authorizedAn aggrieved
			 individual may bring an action in a court of competent jurisdiction, asserting
			 a violation of this Act. Aggrieved individuals may be awarded all appropriate
			 relief, including equitable relief, and a monetary award of $1,000 per
			 violation, plus reasonable attorneys’ fees, or such higher amount as may be
			 appropriate in the case of an established pattern or practice of such
			 failures.
				(b)Inapplicability
			 to certain existing mortgagesSubsection (a) shall not apply with
			 respect to any residential mortgage with respect to which the mortgagor and the
			 mortgagee or servicer have entered into a written agreement before the date of
			 enactment of this Act explicitly providing a procedure or terms for approval of
			 a short sale.
			(c)Treatment of
			 other time limitsThis
			 section may not be construed to preempt, annul, or otherwise affect any other
			 provision of law or of any contract or program that provides a shorter period
			 than is provided under subsection (a) for a decision by the servicer of a
			 residential mortgage loan regarding a short sale of the dwelling or residential
			 real property that is subject to the mortgage, deed or trust, or other security
			 interest that secures the mortgage loan.
			(d)DefinitionsFor
			 purposes of this Act, the following definitions shall apply:
				(1)Residential
			 mortgage loanThe term
			 residential mortgage loan means any consumer credit transaction
			 that is secured by a mortgage, deed of trust, or other equivalent consensual
			 security interest on a dwelling or on residential real property that includes a
			 dwelling, other than a consumer credit transaction under an open end credit
			 plan or an extension of credit relating to a plan described in section 101(53D)
			 of title 11, United States Code.
				(2)Securitization
			 vehicleThe term securitization vehicle means a
			 trust, special purpose entity, or other legal structure that is used to
			 facilitate the issuing of securities, participation certificates, or similar
			 instruments backed by or referring to a pool of assets that includes
			 residential mortgage loans (or instruments that are related to residential
			 mortgage loans, such as credit-linked notes).
				(3)ServicerThe
			 term servicer has the same meaning as in section 129A, except that
			 such term includes a person who makes or holds a residential mortgage loan
			 (including a pool of residential mortgage loans), if such person also services
			 the loan.
				(4)Short
			 saleThe term short
			 sale means the sale of the dwelling or residential real property that is
			 subject to the mortgage, deed or trust, or other security interest that secures
			 a residential mortgage loan that—
					(A)will result in
			 proceeds in an amount that is less than the remaining amount due under the
			 mortgage loan; and
					(B)requires
			 authorization by the se­cu­ri­ti­za­tion vehicle or other investment vehicle or
			 holder of the mortgage loan, or the servicer acting on behalf of such a vehicle
			 or holder.
					
